Citation Nr: 0738752	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  96-40 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to apportionment of the veteran's 
compensation benefits.

2.  Entitlement to an effective date earlier than March 1, 
1994, for the grant of apportionment of the veteran's 
compensation benefits.

3.  Whether the discontinuation of apportionment of the 
veteran's compensation benefits was appropriate.


REPRESENTATION

Veteran represented by:	To be clarified
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to July 
1972 and subsequently served in the Army National Guard.  The 
appellant is the veteran's former spouse, acting on behalf of 
two of the veteran's children, M.L.G. and M.E.G.

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 1995 and July 1996 special apportionment decisions 
issued by the RO.  In the May 1995 decision, the RO granted 
an apportionment of the veteran's compensation benefits, 
effective March 1, 1995.  In April 1996, the appellant filed 
a notice of disagreement (NOD) as to the effective date of 
the apportionment award.  In the July 1996 decision, the RO 
discontinued the apportionment of the veteran's compensation 
benefits to the appellant, effective July 1996.  The 
appellant filed an NOD later in July 1996, and the RO issued 
a statement of the case (SOC) in August 1996.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later in August 1996.

In September 1996, the RO granted an earlier effective date 
of March 1, 1994 for the apportionment of the veteran's 
compensation benefits.

In January 1997, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In July 1998, the appellant testified during a hearing before 
a Member of the Board (now, Veterans Law Judge (VLJ)) at the 
RO; a transcript of that hearing is of record.

In July 1999, the Board remanded to the RO the matter of 
discontinuance of apportionment of the veteran's compensation 
benefits for further action.  At that time, the Board also 
requested that the RO issue the appellant an SOC in response 
to her NOD for an effective date earlier than March 1, 1994, 
for the grant of apportionment of the veteran's compensation 
benefits.  In January 2001, the RO issued the appellant an 
SOC regarding the issue of an effective date earlier than 
March 1, 1994, for the grant of apportionment of the 
veteran's compensation benefits.  The appellant filed a 
substantive appeal (via a VA Form 9) in February 2001.  

In the July 1999 remand, the Board also requested that the RO 
issue the veteran SOCs for his (unperfected) appeal of the 
May 1995 determination regarding the appellant's entitlement 
to an apportionment; and for his (unperfected) appeal of the 
September 1996 decision as to the effective date for the 
apportionment.  The RO has yet to issue an SOC on the 
veteran's appeal of May 1995 apportionment decision.  

In June 2005, the Board remanded the matters on appeal to the 
RO (via the Appeals Management Center (AMC), in Washington, 
DC) to schedule another Board hearing (as the VLJ who 
presided over the appellant's July 1998 hearing is no longer 
with the Board.  See 38 C.F.R. 20.707 (2004)).  As indicated 
below, insufficient actions have been taken in this regard. 

Accordingly, the matters on appeal are, again, being remanded 
to the RO via the AMC.  VA will provide appropriate notice 
when further action is required.


REMAND

Initially, the Board notes that a claim for an apportionment 
is a "contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102, 20.500, 20.501, 20.502, 20.503, and 20.504 (2007).  
As such all interested parties will be specifically notified 
of any action taken by the agency of original jurisdiction 
(RO) in a simultaneously contested claim and of the right and 
time limit for initiating an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  Upon the filing 
of an NOD in a simultaneously contested claim, all interested 
parties will be furnished a copy of the SOC.  38 C.F.R. 
§ 19.101.  If a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative (or attorney), if any, will be 
allowed to present testimony and argument in rebuttal.  
38 C.F.R. § 20.713(a) (2007).  Notices in simultaneously 
contested claims will be forwarded to the last address of 
record of the parties concerned and such action will 
constitute sufficient evidence of notice.  38 C.F.R. § 20.504 
(2007).

As noted in the June 2005 remand, on her February 2001 VA 
Form 9, the appellant checked a box indicating that she 
desired a Board hearing at the RO (Travel Board hearing).  In 
its June 2005 remand, the Board pointed out that the VLJ who 
presided over the appellant's July 1998 hearing is no longer 
with the Board and, as the VLJ presiding at a hearing must 
participate in the final determination of a claimant's 
claim(s), the appellant, in this case, is be entitled to 
another Board hearing.  See 38 C.F.R. 20.707 (2007).  
However, on remand, the claims file was sent to the St. 
Petersburg, Florida Regional Office (St. Petersburg RO) 
instead of the Providence RO.  The St. Petersburg RO 
scheduled the veteran, who resides in Florida, not the 
appellant, for a Travel Board hearing at its office.  No 
notice of this scheduled hearing was sent to the appellant, 
nor was a hearing held.  Moreover, the Board points out that 
the last notice to the appellant, sent in May 2005, was 
mistakenly sent to the veteran's address, not the appellant's 
last address of record.  

Under these circumstances, and to ensure that all due process 
requirements are met, the Board finds that the appellant must 
be provided an opportunity to present testimony during a 
Travel Board hearing, as requested, at the RO nearest her 
residence (here, the Providence RO).  In accordance with 
contested claims procedures, the RO should also notify the 
veteran and his representative or attorney, if any, of the 
scheduled hearing, and of the veteran's right to attend and 
present testimony, other evidence, and/or argument.  See 38 
C.F.R. § 20.713(a) (2007).

As a final point, the Board notes that, during the pendency 
of this appeal, the veteran's attorney, Richard A. LaPointe, 
advised VA that he was retiring from the practice of law.  
The claims file contains a signed termination of power of 
attorney from Mr. LaPointe received by the RO in June 2005.  
This means that Mr. LaPointe is no longer recognized as the 
veteran's representative.  To designate a recognized 
organization as his or her representative, a claimant must 
execute a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  38 C.F.R. 
§ 20.602 (2007).  To designate an attorney as his or her 
representative, a claimant must execute a VA Form 21-22a, 
Appointment of Attorney of Agent as Claimant's 
Representative.  38 C.F.R. § 20.603 (2007).  Otherwise, the 
veteran can indicate his wish to represent himself.  Hence, 
on remand, the RO should clarify with the veteran his 
intentions as to representation is warranted, and to 
associate appropriate documentation with the claims file. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation concerning such 
representation should be associated with 
the claims file.

2.  The RO should transfer the claims 
file to the Providence RO.

3.  The Providence RO should schedule the 
appellant for a hearing before a Travel 
Board hearing, notifying her and her 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007), and of the 
consequences for failing to report to 
such hearing.  In accordance with 
contested claims procedures, the RO 
should also notify the veteran and his 
representative, if any, of the scheduled 
hearing, and of the veteran's right to 
attend and present testimony, other 
evidence, and/or argument.  See 38 C.F.R. 
§ 20.713(a) (2007).  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran and the 
appellant need take no action until otherwise notified, but 
they may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

